Citation Nr: 9917600	
Decision Date: 06/25/99    Archive Date: 07/07/99

DOCKET NO.  95-20 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for allergic asthma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1968 to 
December 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada. 

The Board observes that this claim was previously before it 
in January 1998 and was remanded to the RO for additional 
development.  This matter has now been returned to the Board 
for further appellate consideration. 

The Board notes that effective March 1, 1999, the United 
States Court of Veterans Appeals changed its name to the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court").


FINDINGS OF FACT

1.  The veteran's allergic asthma, also characterized as 
bronchial asthma, is manifested by intermittent attacks, 
without moderate dyspnea on exertion between attacks or 
considerable dyspnea on exercise.  

2.  There is FEV-1 after bronchodilators of 3.19 liters, 73 
percent of predicted aerosol bronchodilators; FEV-1 to VC of 
77 percent after bronchodilators; and DLCO of better than 66 
percent of predicted.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for allergic asthma have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.97, Diagnostic 
Code (DC) 6602 (1995); and as amended by 61 Fed. Reg. 46728 
(Sept. 5, 1996); 38 C.F.R. § 4.97, DC 6602 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserted during the August 1997 travel Board 
hearing that his asthma had increased in severity.  
Transcript, hereinafter T., at 9.  Further, he asserts that, 
as his breathing has become progressively worse he has had to 
move to smaller towns with fewer trees, better air, and less 
work.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
clinical evidence of record pertaining to the veteran's 
service-connected allergic asthma and finds that the current 
evidence of record is adequate for rating purposes.  During 
the pendency of the appeal, the veteran was afforded an 
opportunity to present testimony before a Board member and he 
also underwent VA examination.  The RO also sought all 
possible medical records.  Accordingly, the duty to assist 
has been met.  38 U.S.C.A. § 5107.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as practicable, 
upon the average impairment of earning capacity attributable 
to specific injuries.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  It is the intent of the VA's Schedule for Rating 
Disabilities, codified in 38 C.F.R. Part 4, to recognize 
disabilities of the respiratory system.  38 C.F.R. § 4.97 
(1998).  

Under the VA's Schedule for Rating Disabilities, when there 
is a question of which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating; otherwise, the lower rating will be assigned.  
38 C.F.R. §§ 4.7, 4.21 (1998).

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  38 C.F.R. § 4.2 (1998); 
Francisco v. Brown, 7 Vet. App. 55 (1996).  

Briefly, service connection was established for allergic 
asthma by a December 1970 rating decision, and assigned a 30 
percent disability evaluation under Diagnostic Code 6600.  By 
a February 1972 rating decision, the disability evaluation 
was reduced to 10 percent on the basis that bronchial 
allergic asthma was not found on the December 1971 VA 
examination.  

The veteran's service-connected allergic asthma is currently 
rated in accordance with diseases of the respiratory system.  
38 C.F.R. § 4.97, DC 6602.  The Board notes that since the 
RO's March 1995 determination, the VA has amended the 
criteria for rating diseases of the trachea and bronchi, 
including bronchial asthma.  See 61 Fed. Reg. 46728 (Sept. 5, 
1996).  Where a law or regulation changes after a claim has 
been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to a veteran applies unless Congress provided 
otherwise or permitted the Secretary to do otherwise and the 
Secretary does so.  Marcoux v. Brown, 9 Vet. App. 289 (1996); 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  There is no 
provision mandating the use of either version.  Thus, the 
veteran's claim for an increased rating for allergic asthma 
should be evaluated under both the old and the new rating 
criteria to determine which version is most favorable to the 
veteran. 

In that regard, the old rating criteria for diagnostic code 
6602 (bronchial asthma) of the Rating Schedule provides for 
the assignment of a 30 percent disability evaluation for 
moderate asthmatic attacks rather frequent (separated by only 
10-14 days intervals) with moderate dyspnea on exertion 
between attacks.  The current 10 percent evaluation is 
warranted for mild paroxysms of asthmatic type breathing 
(high pitched expiratory wheezing and dyspnea) occurring 
several times a year with no clinical findings between 
attacks.  38 C.F.R. § 4.97, DC 6602 (1995).  

The amended rating criteria for diagnostic code 6602 
(bronchial asthma) provides for the assignment of disability 
evaluations for diseases of the trachea and bronchi as 
substantiated by pulmonary function tests.  To warrant a 30 
percent evaluation under diagnostic code 6602, pulmonary 
function test results must reflect a FEV-1 of 56- to 70-
percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; 
daily inhalational or oral bronchodilator therapy, or; 
inhalational anti-inflammatory medication.  To warrant a 10 
percent evaluation, pulmonary function test results must 
reflect a FEV-1 of 71- to 80-percent predicted, or; FEV-1/FVC 
of 71 to 80 percent, or; intermittent inhalational or oral 
bronchodilator therapy.  In the absence of clinical findings 
of asthma at the time of the examination, a verified history 
of asthmatic attacks must be of record.  38 C.F.R. § 4.97, DC 
6602 (1998) (effective September 5, 1996).  

At the outset, the Board notes that the RO requested medical 
records from Colusa Memorial Hospital in May 1994.  At the 
same time, the RO notified the veteran that it was his 
responsibility to make sure that the RO received the medical 
records.  38 C.F.R. § 3.159 (1998).  By an August 1994 
letter, the Colusa Community Hospital Medical Records 
Department informed the RO that the medical records were 
incomplete and would be processed as soon as the information 
was available.  The Board notes that the case file bears no 
further correspondence from Colusa Community Hospital.  

On review of the current evidence, an emergency room visit at 
the Southern Nevada Memorial Hospital in April 1993 reflects 
cough, congestion, and shortness of breath since the morning.  
The veteran complained of paroxysmal nocturnal dyspnea and 
had used an inhaler without relief.  On examination, there 
were inspiratory wheezes with some scattered rhonchi 
throughout but good air movement.  The chest x-ray reflected 
that both lungs were well-expanded and free of infiltrate - 
concluding a normal chest.  The diagnosis was asthma 
exacerbation most likely secondary to viral syndrome.  The 
veteran was given an albuterol treatment.  

Treatment records dated for the period of February 1994 to 
August 1996 from the Reno VA Medical Center reflect that the 
veteran's oxygen saturation was 89 percent in ambient air in 
February 1994.  The entry reflects that the veteran 
complained of cough with yellow sputum and a few wheezing 
spells in the past week.  He medicated with Alupent twice a 
day and Azmacort three times a day.  The examination revealed 
that he had few crepitus rales in both [lung] bases; that he 
smoked; and was in no distress.  The FEV-1 was slightly lower 
than the last time at 3.5.  The impression was asthma with 
acute lower respiratory infection and chronic smoker.  He was 
referred to a no smoking class and medicated with Septra DS.  
A March 1994 entry reflects smoking with asthma was not 
recommended.  Examination of the lungs revealed bilateral 
wheezing.  On examination in May 1994, the veteran's oxygen 
saturation was 91 percent on room air.  The entry reflects 
that there was bilateral wheezing in the lungs, that he 
continued to smoke, and that his asthma was not much of a 
problem.  The FEV-1 was 3.0 and the FVC was 4.2.  The 
diagnoses included asthma and COPD in good control.  An 
August 1994 entry reflects that the asthma was "okay," that 
he had no shortness of breath, that there was bilateral 
wheezing, that he was taking medications, that he missed 1-2 
days, and that the veteran still smoked.  In September 1994, 
the veteran was seen at the nutrition clinic because he 
wanted to lose weight.  At that time, he weighed 246 pounds.  

The January 1995 VA examination reflects that the veteran 
lived in Nevada because of multiple allergens, and that 
inhalers controlled his intermittent wheezing.  He medicated 
with Proventil and Azmacort inhalers.  He had no severe acute 
attacks as long as he stayed in Nevada (away from obvious 
allergens).  On examination, wheezing was noted throughout 
both lung fields with coarse rhonchi.  The asthma was 
characterized as active.  Pre-treatment pulmonary function 
tests reflect a FEV-1 of 89 percent predicted, a FVC of 99 
percent predicted, and FEV-1/FVC of 65 percent.  DLCO was 
outside the normal range (better than 100 percent of 
predicted).  The diagnosis was bronchial asthma, controlled 
with inhalers.  The record also reflects that the veteran 
lived 100-150 miles from Reno and that it was a hardship for 
the veteran to come to Las Vegas for examinations.  

A July 1995 VA treatment record reflects that the veteran 
medicated with Proventil.  Thereafter, VA treatment records 
dated for the period of January 1996 to August 1996 reflect 
that the veteran either did not show or canceled clinic 
appointments.  

Testimony from the August 1997 Travel Board hearing reflects 
that the veteran used an inhaler four or five times a day, 
depending on what he was doing.  T. at 3.  He suffered asthma 
attacks frequently, about 3 or 4 times a month.  T. at 3, 10.  
He had trouble breathing, catching his breath, and tired very 
easily.  T. at 3.  He felt he was getting progressively 
worse.  T. at 3, 9.  His last evaluation at the VA was about 
a year ago.  T. at 6.  He lived a great distance from any VA 
facility and he did not see a private physician because he 
could not afford it.  T. at 3-4.  He self medicated and 
controlled the asthma himself.  T. at 4.  He currently used 
Primatene Mist which he purchased from the store.  T. at 6, 
8.  The VA gave him atrovant [sic] and it made him cough so 
much, he "got" stomach cramps.  T. at 7.  He stopped taking 
it.  T. at 7.  He was confined to his home because whenever 
he left the area his condition worsened.  T. at 4, 8.  Two 
years ago, he had a severe asthma attack when he left the 
area and he could not get it under control.  T. at 9.  He has 
lived in Las Vegas for 13 years, and now has trouble 
[breathing] there.  T. at 9.  He could not live in Reno and 
moved to the desert.  T. at 7-8.  He can not tell whether the 
change in his environment has affected his medication dosing.  
T. at 8.  He experienced difficulty breathing when he climbed 
stairs too fast, overexerted himself, and when he lay down at 
night.  T. at 4-5, 10.  He reportedly can not ride a bicycle 
very far.  T. at 5.  He had a productive cough of gray phlegm 
that manifested some "browning."  T. at 8.  If he mowed the 
lawn, he knew he would have an [asthma] attack.  T. at 8.  
When he has an attack, he coughs quite a bit which creates 
pain in his lungs.  T at 5.  When his chest tightens, he 
starves for oxygen.  T. at 5.  If [the asthma attack] gets 
bad, he has to go to the emergency room where he is given a 
shot or a bird treatment [breathing treatment].  T. at 8.  
His asthma has placed limitations on his employment.  T. at 
10.  He wore a ventilated helmet as a welder so that he did 
not have to breathe the smoke and "stuff."  T. at 10.  He 
has missed maybe 15 days of work in the course of a year 
because of his asthma.  T. at 10-11.  

The September 1998 VA examination report reflects that the 
veteran had a morning cough productive of clear sputum.  He 
was 6'2" tall and he weighed 250 pounds.  He used Primatene 
Mist as his only medication and used it as needed for 
dyspnea.  He could walk 1/2 mile without breathlessness and he 
could climb up and down hills.  He denied leg edema, 
hemoptysis, or a change in appetite or weight loss.  Asthma 
attacks occurred intermittently, usually after exposure to 
respiratory irritants, such as grass.  He denied frequent 
colds and viral respiratory infections.  His [oxygen] 
saturation on room air was 95 percent.  On examination, the 
chest manifested diffuse polyphonic wheezes throughout all 
lung fields on both inspiration and expiration.  He had no 
cyanosis, clubbing, or edema.  The pulmonary function tests 
showed that his vital capacity was 4.14 liters, 74 percent of 
predicted.  His FEV-1 before bronchodilators was 2.97 liters, 
68 percent of predicted.  It increased to 3.19 liters, 73 
percent of predicted after aerosol bronchodilators, which 
represented a 7 percent increase.  His FEV-1 to VC was 71 
percent before and 77 percent after bronchodilators.  His 
diffusing capacity of the lung for carbon dioxide was 75 
percent, and his DLCO/VA ratio was 83 percent.  The diagnoses 
included diffuse wheezes characteristic of bronchial asthma 
and that his lung function tests demonstrated an increase in 
peak expiratory flow rate from 6.4 to 7.2 liters per second 
or a 13 percent increase.  He had an increase in his mid max 
flow rate.  He had reversible airway disease presumably on an 
allergic basis exacerbated by cigarette smoking.  He had 
chronic bronchitis with morning sputum production of more 
than a cup for more than three months for more than three 
years.  The examiner opined that the veteran has had a 
gradual progressive deterioration of untreated bronchial 
asthma.  

The Board acknowledges that the evidence of record reflects 
that the veteran's service-connected allergic bronchial 
asthma warrants a 10 percent evaluation under both the old 
and new rating criteria.  The Board observes that the veteran 
testified in August 1997 that he had asthma attacks 3 or 4 
times a month; however, he did not express that fact during 
the 1998 VA examination.  At that time, the veteran reported 
that the asthma attacks occurred "intermittently," usually 
after exposure to respiratory irritants.  He testified that 
he avoided respiratory irritants and that he used a 
ventilated helmet in his occupation as a welder.  The 
information about the frequency of asthma attacks provided at 
the VA examination is considered more probative since it was 
in the context of consultation with a medical professional 
who might play a role in treatment or prognosis.  In sum, it 
is not shown that asthmatic attacks are "rather frequent 
(separated by only 10-14 day intervals)," as required for a 
30 percent rating.  The Board notes that the most recent VA 
examination report also reflected that the veteran could walk 
1/2 mile without breathlessness, that he could climb up and 
down hills, that he had a productive morning cough, and 
diffuse wheezes.  This evidence does not reflect the 
"moderate dyspnea on exertion between attacks" that is 
requisite for the 30 percent rating under Code 6602.  
Although some earlier medical reports showed complaints of 
paroxysmal nocturnal dyspnea, such symptoms were related to a 
viral illness and do not indicate the moderate degree of 
severity for a higher rating.  

With regard to the new criteria, the Board observes that the 
pulmonary function results to be applied for rating purposes 
are those obtained post therapy, or after bronchodilation 
according to the preambulatory material that appeared with 
the publication of the revised criteria.  61 Fed. Reg. 46723, 
46724 (Sept. 5, 1996).  
In this case, the veteran was afforded a VA examination in 
1998 in order to obtain the relevant testing as required by 
the new regulatory criteria.  The test results showed that 
FEV-1 post treatment was 73 percent of predicted and the FEV-
1/FVC was 77 percent.  These results fit squarely into the 10 
percent rating.  Alternatively, under the new criteria, a 30 
percent rating may be assigned when there is daily 
inhalational or oral bronchodilator therapy or inhalational 
anti-inflammatory medication.  At the time of the 1998 
examination, the veteran noted that he used only over-the-
counter medication on an as needed basis.  The medical 
evidence does not indicate that daily inhalational or oral 
bronchodilator therapy or inhalational anti-inflammatory 
medication is currently required.  Consequently, the criteria 
for a 30 percent rating are not met under any aspect of Code 
6602.   

At this juncture, the Board also notes that the veteran's 
respiratory disability manifests characteristics of 
diagnostic code 6600 under which the service-connected 
disability was originally rated.  Under diagnostic code 6600 
(old criteria), a 10 percent disability evaluation is 
warranted for considerable night or morning cough, slight 
dyspnea on exercise, and scattered bilateral rales.  A 30 
percent rating is warranted when the disability is moderately 
severe with persistent cough at intervals throughout the day, 
considerable expectoration, considerable dyspnea on exercise, 
rales throughout the chest, beginning chronic airway 
obstruction.  

Under the amended criteria for diagnostic code 6600, a 10 
percent disability rating is warranted for a FEV-1 of 71- to 
80-percent predicted, or; a FEV-1/FVC of 71- to 80 percent, 
or; a DLCO (SB) 66- to 80-percent predicted.  To warrant a 30 
percent evaluation under diagnostic code 6600, pulmonary 
function test results must reflect a FEV-1 of 56- to 70-
percent predicted, or; FEV-1/FVC of 56 to 70 percent; or DLCO 
(SB) 56- to 65-percent of predicted.

With respect to an increased rating under the old rating 
criteria, the veteran's cough is not shown to be persistent 
at intervals throughout the day.  For example, at his 1998 
examination, the cough was described as a morning cough.  At 
his hearing, the veteran did describe that coughing occurred 
at a greater frequency  - but with attacks.  Otherwise, and 
as discussed above, there is no considerable dyspnea on 
exercise.  Further, the medical evidence generally shows no 
rales - except on one occasion between 1993 and 1998.  While 
the veteran's representative has pointed out that the 
expectoration from the morning cough may be considered as 
"considerable" when it is more than a cup in quantity in 
the morning, the Board notes that the other criteria 
discussed above are not met so as to warrant a higher rating 
under the old criteria of Code 6600.  

Similarly, the post treatment pulmonary function tests in 
September 1998 do not reflect a FEV-1 of 56- to 70-percent 
predicted, or; FEV-1/FVC of 56 to 70 percent, or; a DLCO (SB) 
56- to 65-percent predicted to warrant a 30 percent 
disability rating under the amended criteria.  38 C.F.R. § 
4.97, DC 6600 (1998).  

Ratings under Diagnostic Codes 6600 to 6817, and 6822 through 
6847, are not to be combined with each other. 38 C.F.R. § 
4.96.  A single rating will be assigned under the diagnostic 
code that reflects the predominant disability picture with 
elevation to the next higher evaluation where the severity of 
the overall disability warrants such elevation. Id.  In this 
case, the Board finds that the overall disability does not 
warrant any further elevation to a higher rating.  Rather, 
the pulmonary function test results squarely comport with the 
rating criteria.  Additionally, the examiners provided a 
description of the overall disability picture and have noted 
such factors as the veteran's ability to perform activities 
associated with daily living which do not require strenuous 
physical involvement, such as walking 1/2 mile without 
breathlessness or climbing up and down hills.  For these 
reasons, the severity of the overall disability picture does 
not warrant elevation.  After a thorough review of the 
evidence of record, the veteran's lung status is consistent 
with the current 10 percent evaluation.  38 C.F.R. § 4.7 
(1998).  

In the February 1999 supplemental statement of the case, the 
RO noted that consideration of 38 C.F.R. § 3.321 (1998) had 
been given, but the case was not considered so unusual as to 
warrant referral to the Director, Compensation and Pension, 
for a higher rating on an extraschedular basis.  In reviewing 
this case, the Board also must consider whether additional 
benefits are warranted under any of the provisions of Parts 3 
and 4.  As to the disability picture presented in this case, 
the Board cannot conclude that the disability picture is so 
unusual or exceptional, with such related factors as frequent 
hospitalization or marked interference with employment, as to 
prevent the use of the regular rating criteria.  The Board 
acknowledges the veteran's contentions that he had to 
relocate to an environment with little vegetation, better 
air, and less work; that he had missed approximately 15 days 
of work in the course of a year due to his asthma; and that 
he used a ventilated helmet at work.  However, these factors 
are not so exceptional as to preclude the use of the regular 
rating criteria.  See Moyer v. Derwinski, 2 Vet. App. 289, 
293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
(noting that the disability evaluation itself is recognition 
that industrial capabilities are impaired).  In sum, the 
Schedule for Rating Disabilities is shown to provide a fair 
and adequate basis for rendering a decision in this case.  In 
the absence of such factors, the Board finds that the 
criteria for submission for assignment of an extra-schedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.

While the Board considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
issue on appeal, the record does not demonstrate an 
approximate balance of positive and negative evidence as to 
warrant resolution of this matter on that basis.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 4.3 (1998).  



ORDER

Entitlement to a disability rating in excess of 10 percent 
for allergic asthma is denied.



		
	M. Sabulsky
	Member, Board of Veterans' Appeals

 

